SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

540
CAF 09-01386
PRESENT: CENTRA, J.P., FAHEY, LINDLEY, GORSKI, AND MARTOCHE, JJ.


IN THE MATTER OF TYLER W.
---------------------------------
MONROE COUNTY DEPARTMENT OF HUMAN                                  ORDER
SERVICES, PETITIONER-RESPONDENT;

MARTHA W., RESPONDENT-APPELLANT.


PALOMA A. CAPANNA, PENFIELD, FOR RESPONDENT-APPELLANT.

WILLIAM K. TAYLOR, COUNTY ATTORNEY, ROCHESTER (PETER A. ESSLEY OF
COUNSEL), FOR PETITIONER-RESPONDENT.

MARLENE A. ATTARDO, ATTORNEY FOR THE CHILD, FAIRPORT, FOR TYLER W.


     Appeal from an order of the Family Court, Monroe County (Dandrea
L. Ruhlmann, J.), entered May 26, 2009 in a proceeding pursuant to
Family Court Act article 10. The order, inter alia, ordered that the
permanency goal for the child is permanent placement with a fit and
willing relative.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Matter of Clancy v Paganini, 45 AD3d 682).




Entered:    April 29, 2011                      Patricia L. Morgan
                                                Clerk of the Court